 

Exhibit 10.4

 

PERSHING GOLD CORPORATION



FIRST AMENDMENT TO

RESTRICTED STOCK GRANT AGREEMENT
(Non-Assignable)

 

This First Amendment to Restricted Stock Grant Agreement (this “Amendment”) is
dated as of December 10, 2015, by and between Timothy Janke (“Holder”) and
Pershing Gold Corporation, a Nevada corporation (the “Corporation”).

 

A.           On December 16, 2013, Holder and the Corporation entered into that
certain Restricted Stock Grant Agreement (the “Agreement”) pursuant to which
Holder was granted Sixteen Thousand Six Hundred Sixty-Eight (16,668) restricted
shares (originally 300,000 shares on a pre-split basis) (the “Shares”) of the
Corporation’s common stock, par value $0.0001 per share.

 

B.           The Corporation and Holder have agreed to amend the Agreement as
set forth herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

1.          Amendment to Restricted Stock Grant Agreement. The Agreement is
hereby amended by deleting Section 2 thereof and replacing it with the
following:

 

2.          Vesting and Forfeiture. Participant shall vest in his or her rights
under the Restricted Stock pursuant to the following schedule (each date upon
which vesting occurs being referred to herein as a “Vesting Date”):

 

Date  Number of
Shares Vested  December 16, 2014   5,556  March 14, 2016   5,556  December 16,
2016   5,556 

 

The foregoing notwithstanding, vesting pursuant to the foregoing schedule shall
occur on a Vesting Date only if Participant remains employed by or provides
services to the Corporation from the Date of Grant to such Vesting Date. If
Participant ceases to be employed by or ceases to provide services to the
Corporation at any time prior to the final Vesting Date, pursuant to Section
6.1.3 of the Plan, all unvested Restricted Stock shall be forfeited immediately
on the date that Participant’s employment or service is terminated and the
Participant shall have no further rights with respect to such Restricted Stock.

 

2.          No Other Changes. Except for the amendment contained in Section 1
hereof, the Agreement is hereby ratified and confirmed and shall continue in
full force and effect without any further amendments or changes.

 

1

 

 

3.          Counterparts. This Amendment may be executed in counterparts each of
which taken together shall constitute one and the same instrument.

 

4.          Governing Law. This Amendment shall be governed by, and construed
and enforced in accordance with, the internal laws of the State of Nevada
without reference to principles of conflicts of laws.

 

[SIGNATURE PAGE FOLLOWS]

 

2

 

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
as of the date first above written.

 

  HOLDER:       /s/ Timothy Janke   Timothy Janke       PERSHING GOLD
CORPORATION

 

  By:   /s/ Eric Alexander





  Name: Eric Alexander   Title: Vice President of Finance and Controller



 

3

 

